internal_revenue_service index number department of the treasury washington dc person to contact telephone number refer reply to cc dom fl p plr-100879-99 date apr legend authority state community date date bonds bonds oe plr-100879-99 x i n i dear l l w this is in further reply to your request for rulings regarding the effect of implementing the joint operating_agreement between a and b on the tax-exempt status of the bonds and the bonds facts a is a tax-exempt corporation under sec_501 is the sole member of c fully described below a group of tax-exempt corporations under sec_501 subsequently refer to c the exempt entities in the aggregate operate two acute care hospital facilities and provide health care and related_services to residents of the community tax exempt_corporation under sec_501 stockholder of h described below h holds interests in businesses that are engaged a taxable state corporation is also the sole member of g as the exempt entities a is the sole as more fully finally a and f e we d e d a a as more and f plr-100879 in health care activities and related_services in the community we subsequently refer to g and h collectively as the non- c entities b is a tax-exempt corporation under sec_501 - b delivers health care services to residents of the metropolitan area which includes community through the operation of an acute care hospital b's sole corporate member is sec_501 is not related to a or to any of a's affiliates a tax-exempt_organization under p b the exempt entities have been described as follows cc is exempt from federal_income_tax under sec_501 the acquisition costs of substantially_all of the and operates an acute care hospital facility located in the community plant property and equipment of c's acute care hospital facility were financed by a portion of the proceeds of the bonds bond-financed facility new acute care hospital facility the new hospital to replace its existing acute care hospital facility as more fully described below a portion of the bonds will be used to finance certain costs of the new hospital bond financed facility c has proposed to construct a d is exempt from federal_income_tax under sec_501 and operates an acute care hospital facility located in the the acquisition construction and rehabilitation community costs of the plant property and equipment of d's acute care hospital facility were financed in part by a portion of the bonds bond-financed facility e is exempt from federal_income_tax under sec_501 and provides home healthcare and hospice services in the community and f is exempt from federal_income_tax under sec_501 and manages medical_care facilities and contracts for the provision of health services in the community the non-501 c entities have been described as follows g holds title to certain residential properties located g occasionally permits a's employees or those in the community having business with a to use one of the properties for short- term overnight lodging in connection with work or business with respect to a other than this arrangement g does not have and does not reasonably expect to have any contracts agreements or o224 s plr-100879-99 any other arrangements within the meaning of sec_1_141-3 with respect to bond-financed facility bond financed facility bond-financed facility or h is a taxable state corporation formed by a to hold x interests in taxable health care ventures located in the accordingly h holds the following interests community percent of the stock of j which operates an occupational health services business in the community x percent of the stock of k which operates a medical office building in the community y percent of the stock of l which provides primary care medical services nursing home facility a noncontrolling interest in n which operates a nursing home facility and a noncontrolling interest neither h nor in which operates an assisted living center any of the affiliates of h have or reasonably expect to have any contracts agreements or any other arrangements within the meaning of bond-financed facility collectively the bond-financed facilities a noncontrolling interest in m which operates a sec_1_141-3 with respect to bond-financed facility or bond-financed facility a b the exempt entities and g have determined that it in the best interests of the community and in furtherance of their respective purposes for a and b to combine their respective resources in order to improve treatment options and to expand the range and quality of health care services available to accordingly under the terms of the residents of the community a and b will proposed joint operating_agreement between a and b form q to oversee and monitor the delivery of health care services to the community which includes overseeing and monitoring the construction and operation of bond-financed facility is q's sole members will be a and b under the terms of the joint operating_agreement a and b q will form q as a limited_liability_company under state law will not elect to be treated as a corporation for federal tax q's purposes will purposes specifically include carrying out the charitable missions of a to further q's purposes and objectives with respect to and b advancing and supporting the health care needs of the community a and b intend that q will support and facilitate the development financing and construction of bond-financed facility in a timely and efficient manner according to the terms of the joint operating_agreement the revenues of the exempt entities and non- between a and b c entities over and above their respective necessary operational costs and expenses will be periodically distributed at the end of each calendar_year q's available cash will to q be shared between a and b ownership interests in q in proportion to their respective the joint operating_agreement between plr-100879 -99 a and b also provides that a will in furtherance of its tax- exempt_purpose contribute its distribution from q back to q for use by the exempt entities and the non-501 c entities may but is not required or obligated to make any cash contributions to any non-501 c entity under the joint operating_agreement q shall be exclusively within the discretion of a and b acting through their representatives appointed to q's board_of directors neither h nor any of the affiliates of h will receive income derived from the bond-financed facilities for operating or capital expenses other than for start-up expenses it any cash contributions which may be made by is expected that q under the terms of the contribution agreement between a and a will cause q to be appointed as the sole member of g and the b exempt entities and a will contribute its stock interest in h to q contribution agreement between a and b in exchange for b's interest in q in exchange for a's interest in q b will contribute dollar_figurez to q pursuant to the the authority issued the bonds on date a portion of as previously noted a portion of the proceeds in addition a portion of the proceeds of the the bonds will be used to finance in part the costs of acquisition construction and equipment for bond-financed facility bonds was also used to currently refund the outstanding amount of the bonds of the bonds was used to finance certain costs of bond financed facility and bond-financed facility were redeemed in their entirety on date to other indebtedness incurred by c and d finance certain capital expenditures_for bond financed facility and bond-financed facility acquisition of a portion of the site on which bond-financed facility will be located in addition on date a portion of the proceeds of the bonds was used to repay the loan also financed c's in the loan the bonds in a prior ruling letter the chief exempt_organizations technical branch responded to four of your requests and concluded in part as follows neither a nor b's exempt status under sec_501 will be adversely affected by the implementation of the joint operating_agreement and the resulting substitution of q sole member of each of the exempt entities and of g sole stockholder of various stock entities including h and as the and as the implementation of the joint operating_agreement as will not result in a or b being engaged in an an unrelated_trade_or_business within the described in activity that is meaning of sec_513 plr-100879-99 law_and_ analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state or jocal bond shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_103 provides in part that sec_103 sec_141 sec_141 provides that the term private activity sec_141 sec_141 provides sec_141 or meets the private bond includes any bond issued as part of an issue that meets the private_business_use_test of loan financing test of that except as otherwise provided in the subsection an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 the term private_business_use means use directly or indirectly in a trade_or_business carried on by an person other than a governmental_unit activity carried on by a person other than a natural_person is treated as sec_141 a provides that for purposes of sec_141 b provides that any a trade_or_business sec_141 provides that a qualified_bond under sec_145 qualified sec_501 organizations were treated as includes a qualified_501_c_3_bond c bonds are defined as bonds that would not be private_activity_bonds if governmental units with respect to their activities that do not constitute unrelated trades_or_businesses by applying making this determination a rather than the percent of proceeds test applicable to governmental bonds tests of percent of net_proceeds test is used in applying the private business sec_141 and sec_145 in in under sec_7701 the term person means and includes a or partnership where not otherwise distinctly expressed in manifestly incompatible with the intent of the provision under under sec_7701 the term title_26 where the term is used partnership includes any group joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on which is not a_trust estate or corporation a provides that a business_entity that is not classified as corporation under sec_301_7701-2 tax purposes that if classification otherwise that entity is partnership if an entity separate from its owner if sec_301 a or an eligible_entity can elect its classification for federal a domestic eligible_entity does not elect its however sec_301_7701-3 provides in part it has two or more members or it has a single owner ii disregarded as by default i and a x bd plr -100879-99 because q will have two initial members and will not elect its classification otherwise q default under the above-noted regulations is treated as a partnership by under subchapter_k of the code a partnership is considered s rep under the aggregate approach each partner is treated as for various purposes to be either an aggregate of its partners or an entity independent of its partners 2d sess h_r rep an owner of an undivided_interest in partnership assets and operations treated as interest in the partnership's assets and operations to revrul_75_62 c b as to when a partnership will be viewed as an entity or an aggregate be resolved according there is no exclusive rule a separate_entity in which partners have no direct the resolution generally depends upon the question to under the entity approach the partnership i sec_83d cong 2d sess 83d cong in this case the question to be resolved is whether the we conclude that the purposes of bonds and the bonds will fail to meet the requirement sec_145 solely as a result of for a qualified_501_c_3_bond under the proposed formation of q and q's replacement of a as the sole member of the exempt entities and g and as the sole stockholder of h is treated as an aggregate instead of as a separate_entity therefore following the implementation of the proposed joint operating_agreement a and b treated as facilities owned by sec_501 organizations the sole members of q will each be an owner of an undivided_interest in the bond-financed as a result the bond-financed facilities will be are furthered if q according to the prior ruling letter implementation of the sec_513 an activity that is furthermore g does not have and does not an unrelated_trade_or_business within the joint operating_agreement will not result in a or b being engaged in meaning of reasonably expect to have any contracts agreements or any other arrangements within the meaning of bond-financed facility neither g nor h and the affiliates of h expect to receive income other than start-up expenses derived from the bond-financed facilities have or reasonably expect to have any rights to income derived from the bond-financed facilities and contracts agreements or other arrangements within the meaning of sec_1_141-3 with respect to the bond-financed facilities sec_1_141-3 with respect to finally have or reasonably expect to have any or bond-financed facility receive or reasonably conclusion based solely on the information presented the representations made the prior ruling letter and applying the foregoing analysis we conclude that the implementation of the plr-100879-99 joint operating_agreement which will result in q being substituted for a as the sole member of the exempt entities and g and as the sole stockholder of h will not cause the bond- financed facilities te be owned or used_in_the_trade_or_business of a person other than a governmental_unit or an organization described in implementation of the joint operating_agreement which will result in q being substituted for a as the sole member of the exempt entities and g and as the sole stockholder of h will not cause the bond-financed facilities to be treated as used for any private_business_use within the meaning of we further conclude that sec_501 c or this ruling letter is directed solely to the effect of the transaction described on the bonds and the bonds thus no opinion is expressed or implied regarding the transaction described herein under any section of the code the income_tax regulations or the temporary income_tax regulations in particular no except as specifically stated in this ruling opinion is expressed as to whether interest on the bonds or the bonds is or was excludable from the gross_income of the respective holders thereof under described prior to the transaction this ruling is directed only to the taxpayer s requesting of the code provides that it may not be sec_6110 it used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party material submitted in support of the request for rulings it subject_to verification on examination while this office has not verified any of the is sincerely assistant chief_counsel financial institutions products by loe ce nee timothy l jones _ assistant to the chief branch enclosure copy for sec_6110 purposes ofa
